Case 6:19-cv-00058-SEH Document 58 Filed 11/23/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

HELENA DIVISION ,

DONNA GROHMAN,
Plaintiff, No. CV 19-58-H-SEH
vs.
ORDER

MOUNTAIN WEST FARM BUREAU
MUTUAL INSURANCE COMPANY,

 

Defendant.

 

On November 20, 2020, Defendant Mountain West Bureau Mutual
Insurance Company filed four motions! for summary judgment.

ORDERED:

Defendant’s motions’ for summary judgment are DENIED without

prejudice for failure to comply with the rules of this Court.

 

' Does. 44, 47, 50, and 55.
2 Does. 44, 47, 50, and 55. °
Case 6:19-cv-00058-SEH Document 58 Filed 11/23/20 Page 2 of 2

See L.R. 7.1(d)(2)(A)-(E). The motions may be resubmitted in compliance with
The Local Rules of Procedure, United States District Court for the District of
Montana.

A
DATED this Az day of November, 2020.

; Shed dr

SAM E. HADDON
United States District Judge
